Exhibit 10.2

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated September 27, 2005 (this “Agreement”),
between Fischer Imaging Corporation, a Delaware corporation (the “Company”), on
the one hand, and Morgan W. Nields, the Robert L. Nields Trust and Florence
Wesson Nields Trust (each, a “Stockholder”, and together, the “Stockholders”),
on the other hand.  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Asset Purchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Hologic, Inc. have entered into an Asset Purchase
Agreement dated as of June 22, 2005 (the “Asset Purchase Agreement”), providing
for the acquisition of substantially all of the Company’s intellectual property
by Hologic (the “Acquisition”); and

 

WHEREAS, as of the date hereof and as of the record date, the Stockholders are
the record and beneficial owners of, collectively, a total of 833,000 shares of
Company Common Stock (the “Existing Shares” and, together with any shares of
Company Common Stock or other voting capital stock of the Company acquired by
the Stockholders after the date hereof, the “Shares”);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

VOTING

 

1.1           Agreement to Vote and Support.  The Stockholders agree that, from
and after the date hereof and until the date on which this Agreement is
terminated pursuant to Section 2.1, at the Company Stockholders Meeting
scheduled for September 28, 2005, or any adjournment thereof that occurs not
later than October 5, 2005, the Stockholders shall:

 

(a)           appear at each such meeting or otherwise cause the Shares to be
counted as present thereat for purposes of calculating a quorum; and

 

(b)           vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all the Shares,
and any other voting securities of the Company (whenever acquired), that are
beneficially owned by the Stockholders or as to which the Stockholders have,
directly or indirectly, the right to vote or direct the voting, in favor of
approval of the Asset Purchase Agreement; and, .

 

--------------------------------------------------------------------------------


 

(c)           if Stockholders are contacted by any other record holders of
shares of Common Stock of the Company who inquire as to the Stockholder’s views
or intentions, to communicate their support for the Acquisition and their
agreement to vote in favor thereof.

 

1.2           No Inconsistent Agreements.  The Stockholders hereby covenant and
agree that, except for this Agreement, none of the Stockholders (a) has entered,
and none of the Stockholders shall enter at any time while this Agreement
remains in effect, into any voting agreement or voting trust with respect to the
Shares and (b) has not granted, and none of the Stockholders shall grant at any
time while this Agreement remains in effect, a proxy, a consent or power of
attorney with respect to the Shares.

 

1.3           Proxy.  The Stockholders hereby grant a proxy, and appoint as
attorney-in-fact, Dr. Gail Schoettler and Steven Durnil, in their respective
capacities as director or officer of the Company, and any individual who shall
hereafter succeed to any such director or officer of the Company designated in
writing by the Company, each of them individually, with full power of
substitution, to vote the Shares in accordance with Section 1.1 hereof.  This
proxy is coupled with an interest and shall be irrevocable for so long as this
Agreement is in effect, and the Stockholders will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revoke any proxy previously granted by either Stockholder
with respect to the Shares.

 

ARTICLE II

 

MISCELLANEOUS

 

2.1           Termination.  This Agreement shall terminate and no party shall
have any rights or duties hereunder if this Agreement is terminated in
accordance with the terms of this Section 2.1.  Either the Company or the
Stockholders may terminate this Agreement on or after the date of termination of
the Asset Purchase Agreement in accordance with its terms.  In addition,
Stockholders may at their option terminate this Agreement by giving written
notice to the Company if the Asset Purchase Agrteement has not been consummated
by October 5, 2005. Nothing in this Section 2.1 shall relieve or otherwise limit
any party of liability for breach of this Agreement.

 

2.2           Furrther Assurances.  From time to time, at the other party’s
request and without further consideration, each party shall execute and deliver
such additional documents and take all such further action as may be necessary
or desirable to consummate the transactions contemplated by this Agreement.

 

2.3           Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  No provision of
this Agreement shall be construed

 

2

--------------------------------------------------------------------------------


 

to require the Company the Stockholders or any of their respective Subsidiaries
or affiliates to take any action which would violate any applicable law (whether
statutory or common), rule or regulation.

 

2.4           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that both
parties need not sign the same counterpart.

 

2.5           Entire Agreement.  This Agreement (together with the Acquisition
Agreement, to the extent referred to herein) constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

2.6           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed entirely within such State.

 

2.7           Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

2.8           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity.  Each of the parties further agrees to waive any requirements for the
securing or posting of any bond in connection with obtaining any such equitable
relief.

 

2.9           Severability.  Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders or
limited partners.  Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

 

2.10         Assignment; Third Party Beneficiaries.  Neither this Agreement nor
any of the rights, interests or obligations of any party hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other party.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.  This Agreement is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Stockholders have each caused this
Agreement to be signed by their respective officers or other authorized persons
thereunto duly authorized as of the date first written above.

 

 

FISCHER IMAGING CORPORATION

 

 

 

 

 

By:

  /s/ Steven L. Durnil

 

 

Name:

Steven L. Durnil

 

 

Title:

CEO

 

 

 

 

 

ROBERT L. NIELDS TRUST

 

 

 

 

 

By:

  /s/ Francis Coolidge

 

 

Name:

Francis Coolidge

 

 

Title:

Co-Trustee

 

 

 

 

 

By:

  /s/ Morgan W. Nields

 

 

Name:

Morgan W. Nields

 

 

Title:

Co-Trustee

 

 

 

 

 

FLORENCE WESSON NIELDS TRUST

 

 

 

 

 

By:

  /s/ Francis Coolidge

 

 

Name:

Francis Coolidge

 

 

Title:

Co-Trustee

 

 

 

 

 

 

 

 

 

  /s/ Morgan W. Nields

 

 

Co-Trustee

 

 

 

 

 

  /s/ Morgan W. Nields

 

 

Morgan W. Nields

 

4

--------------------------------------------------------------------------------